DAWSON, District Judge.
This is a motion for a preliminary injunction restraining the plaintiff and its attorney from sending notices of infringement to customers of the defendant and threatening suit and from starting suit against defendant’s customers. The motion is denied. There is nothing in the moving papers to justify a conclusion that these letters were sent out in bad *298faith or otherwise than as notices of infringement as provided for in the patent laws. See 35 U.S.C.A. § 49;1 Magnetic Engineering & Mfg. Co. v. Dings Magnetic Separator Co., D.C.S.D.N.Y. 1949, 86 F.Supp. 13; Zephyr American Corp. v. Bates Mfg. Co., D.C.N.J.1945. 59 F.Supp. 573.

. 1952 Revision, 35 U.S.C.A. § 287.